Pee, Curiam:
In its third point defendant below requested the court to charge “ that an employer does his duty when he provides for his employees in such manner as he fairly and reasonably deems prudent and safe, and if he furnishes appliances which, although not the best that can be obtained, and yet may be used without danger, he has discharged his duty, and is not responsible for accident or injury.”
The learned judge, being unwilling to take such a long stride in advance of anything that has heretofore been claimed as the proper standard of the duty which employers owe to their employees, substituted the words, “ is fairly and reasonably prudent and safe,” for the words, “ he fairly and reasonably deems safe,” and said it is not what he decides may be prudent, “but what is, in point of fact, reasonable, prudent, and safe, that he *190is required to furnish.” With that modification he affirmed the point. In that he was clearly right. If the doctrine asserted in the point were recognized as correct, we would have as many standards of duty as there are degrees of carelessness among employers, and every employer would have to be adjudged guilty of negligence or not, according to his own standard of duty to his employees in each particular case. That would never do. The first specification cannot be sustained.
As presented, defendant’s seventh point might have been properly refused, but the learned judge affirmed it with a qualification that was undoubtedly correct.
In defendant’s eighth and tenth points, respectively, the court, on an assumed state of facts, was substantially requested to withdraw the case from the jury, and direct a verdict for defendant company. In view of the evidence, it would have been manifest error to have done so. The learned judge was clearly right in refusing to affirm either point, and in answering them as he did.
He was also right in declining to affirm defendant’s eleventh and twelfth points. The case was clearly for the jury under all the evidence, and it was fairly submitted to them in a clear and correct charge that was as favdrable to the plaintiff in errólas it had any right to expect. Neither of the specifications of error is sustained.
Judgment affirmed.